Citation Nr: 1032290	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-33 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
Veteran's low back injury residuals with spondylolisthesis and 
spondylolysis, currently rated as 20 percent disabling.

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for the Veteran's right sacroiliac joint syndrome with 
right nerve root irritation and sensory neuropathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse

ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active service from September 1956 to February 
1960; from September 1962 to November 1969; and from January 1970 
to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Waco, Texas, 
Regional Office (RO) which granted service connection for right 
sacroiliac joint syndrome with right nerve root irritation and 
sensory neuropathy; assigned a 10 percent evaluation for that 
disability; effectuated the award as of May 9, 2005; and denied 
an increased evaluation for the Veteran's low back injury 
residuals with spondylolisthesis and spondylolysis.  In April 
2010, the Veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO.  

The Board observes that the Veteran has appealed from the initial 
evaluation assigned for his service-connected sacroiliac joint 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a similar appeal and directed that it was specifically 
not a claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issue as entitlement to an 
initial disability evaluation in excess of 10 percent for the 
Veteran's right sacroiliac joint syndrome with right nerve root 
irritation and sensory neuropathy.  The Veteran is not prejudiced 
by such action.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of disabilities are 
the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In a May 2010 written statement, the Veteran reported that he had 
undergone a May 2010 lumbosacral spine surgical fusion.  Clinical 
documentation of the cited treatment has not been incorporated 
into the record.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful in 
resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 
78, 81-82 (1990).  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that the 
Veteran's recent spinal fusion, the Board finds that further VA 
evaluation would be helpful in resolving the issues raised by the 
instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his lumbosacral spine and sacroiliac joint 
disabilities after July 2007 including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

2.  Then schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his post-operative 
lumbosacral spine and sacroiliac joint 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should further identify the 
limitation of activity imposed by the 
Veteran's service-connected lumbosacral 
spine and sacroiliac joint disabilities 
with a full description of the effect of 
the disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the Veteran 
exhibits pain with use of his lumbosacral 
spine should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is not 
feasible, this should be stated for the 
record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the Veteran's post-operative 
lumbosacral spine and sacroiliac joint 
disabilities upon his vocational pursuits.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted. 

3.  Then readjudicate the Veteran's 
entitlement to an increased evaluation for 
his low back injury residuals with 
spondylolisthesis and spondylolysis and an 
initial evaluation in excess of 10 percent 
for his right sacroiliac joint syndrome 
with right nerve root irritation and 
sensory neuropathy.  If the benefits sought 
on appeal remain denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered, since the issuance 
of the last SSOC.  The Veteran should be 
given the opportunity to respond to the 
SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

